Case 4:18-cv-00247-ALM Document 193 Filed 07/31/20 Page 1 of 7 PageID #: 4451



                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                         NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

      RETZLAFF’S MOTION TO COMPEL JAMES MCGIBNEY’S DEPOSITION

          Retzlaff moves to compel nonparty witness James McGibney to appear for

   Retzlaff’s oral deposition.

                                   I. INTRODUCTION

          1.     Plaintiff is Jason Van Dyke; defendant is Tom Retzlaff.

          2.     James McGibney is a nonparty witness who has asked the Court to

   quash Retzlaff’s notice of McGibney’s deposition.

          3.     This suit was filed after defendant Retzlaff filed a grievance against

   then-attorney Jason Van Dyke with the State Bar of Texas.

          4.     The discovery period in this case ended on June 23, 2020.

          5.     This case is set for trial by jury to commence between January 4 and

   21, 2021.
Case 4:18-cv-00247-ALM Document 193 Filed 07/31/20 Page 2 of 7 PageID #: 4452



                                      II. FACTS PERTINENT TO THIS MOTION

              6.          After Van Dyke identified McGibney as a person with knowledge of

   relevant facts (Exhibit 1, p. 4), Retzlaff sought to depose McGibney. (Doc. 182.)

              7.          Beginning June 2, 2020, McGibney evaded 29 attempts (Exhibit 2)

   to serve Retzlaff’s subpoena, costing Retzlaff over $1,500 in process service fees.

              8.          Retzlaff’s unremarkable attempt to depose a key fact witness in this

   $100 million libel suit has unleashed a torrential flood of resistance out of all

   proportion to the stimulus—from Van Dyke, from McGibney, and even from the

   United States of America. To date, this torrent has included:

              (i)         A total of approximately 40 filings, beginning with McGibney’s
                          June 22, 2020, motion to quash. (Doc. 183.)

              (ii)        This Court’s dismissal of McGibney’s motion to quash as filed in the
                          wrong court under FED. R. CIV. P. 45. (Doc. 186.)

              (iii)       McGibney’s June 23, 2020, refiling of his motion to quash in the
                          Western District—this time designated as an “emergency.” (Doc. 1.)

              (iv)        Western District Magistrate Judge Mark Lane’s July 1, 2020, order
                          transferring the case back to the Eastern District and characterizing
                          the filings as “hysterical” and “relentless.” The order reads, “This
                          court declines to wade into the vitriol lodged by Plaintiff Van Dyke
                          and Defendant Retzlaff against each other.” (Doc. 25.)

              (v)         Van Dyke’s July 1, 2020, appeal of Magistrate Judge Mark Lane’s
                          transfer order to Presiding Judge Lee Yeakel. (Doc. 26.)

              (vi)        Presiding Judge Yeakel’s July 6, 2020, order affirming Magistrate
                          Judge Lane’s transfer order. (Doc. 27.)

              (vii)       McGibney’s July 24, 2020, “pro se brief in support of the United
                          States motion to quash” his deposition. (Doc. 31, 191.)

   Retzlaff now asks the Court to compel McGibney to appear and testify.


   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Compel McGibney’s Deposition
                                                                                             2
Case 4:18-cv-00247-ALM Document 193 Filed 07/31/20 Page 3 of 7 PageID #: 4453



                                            II. ARGUMENT & AUTHORITIES

              9.          Parties may discover any unprivileged matter relevant to a party’s

   claim or defense. FED. R. CIV. P. 26(a). Citing no evidence, McGibney vilifies

   Retzlaff as a “serial stalker with many victims nationwide,” (Doc. 183, p. 11), and

   marshals a parade of horribles to immunize him from giving a deposition:

              (i)         McGibney “believes that Mr. Retzlaff is using the discovery process
                          in this case as a conduit through which to harass Movants (sic)
                          family, his co-workers, and himself;” (Doc. 183, p. 10, ¶ 28.)

              (ii)        McGibney “believes Mr. Retzlaff is improperly attempting to use”
                          discovery in the case at bar to “obtain discovery for his protective
                          order case against Mr. Van Dyke;” (Doc. 183, p. 8, ¶ 24.)

              (iii)       McGibney “will be required to expend” $5,600.00 in attorney’s fees
                          “to hire an attorney to represent [him] for this deposition” (which
                          McGibney cannot afford because he is “married with three children
                          under the age of 10 and cannot afford to retain counsel at this time”);
                          (Doc. 183, pp. 4-5, ¶ 11 [emphasis added].) and

              (iv)        “Mr. Dorrell tendered a settlement offer [of] $500,000 for dismissal
                          of the protective order cases…. To a layperson, this appears to be
                          extortion;” (Doc. 183, p. 8, ¶ 25; Doc. 1, p. 9, ¶ 26.)

              (v)         McGibney “has no independent knowledge” that would be “relevant
                          for either of the parties to this case.” (Doc. 183, p. 6, ¶ 17.)

              10.         None of McGibney’s accusations, predictions, and claimed beliefs

   changes the fact that Van Dyke identified McGibney as having knowledge of

   relevant facts. (Exhibit 1, p. 4.) This alone is enough to confer a right of

   discovery upon Retzlaff.                        McGibney is certainly entitled to hire counsel to

   represent him at the deposition, but in no sense is this “required.”




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Compel McGibney’s Deposition
                                                                                                  3
Case 4:18-cv-00247-ALM Document 193 Filed 07/31/20 Page 4 of 7 PageID #: 4454



               11.        “In our judicial system, ‘the public has a right to every man’s

   evidence.’” Trump v. Vance, 591 U.S. ___, ___, 2020 WL 3848062, at * 4 (July

   9, 2020).

              In almost every setting where important decisions turn on questions of
              fact, due process requires an opportunity to cross-examine adverse
              witnesses.

   Goldberg v. Kelly, 397 U.S. 254, 269 (1970).

              Where the evidence consists of the testimony of individuals whose
              memory might be faulty or who, in fact, might be perjurers or persons
              motivated by malice, vindictiveness, intolerance, prejudice, or
              jealousy, [the individual’s right to show that it is untrue depends on
              the rights of confrontation and cross-examination].

   Brock v. Roadway Exp., Inc., 481 U.S. 252, 276 (1987) (Stevens, dissenting in

   part), quoting Greene v. McElroy, 360 U.S. 474, 496-97 (1959); see also

   Goldberg, 397 U.S. at 269 (right of confrontation of witnesses is not limited to

   criminal cases).

              12.         McGibney overlooks—as did the United States in its (improper)

   motions to quash McGibney’s deposition (Doc. 188, 190, 27, and 29)—that since

   a witness’s credibility is always relevant, Retzlaff has the right to depose

   McGibney even if only to impeach his credibility. A witness may be cross-

   examined on any issue that is probative of his credibility. See, e.g., Torres v.

   Danny’s Serv. Co., 266 S.W.3d 485, 487 (Tex. App.—Eastland 2008, pet.

   denied).          Retzlaff is not required to describe his anticipated impeachment

   questions or evidence in order to justify deposing McGibney.




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Compel McGibney’s Deposition
                                                                                       4
Case 4:18-cv-00247-ALM Document 193 Filed 07/31/20 Page 5 of 7 PageID #: 4455



              13.         McGibney has enthusiastically endorsed (Doc. 191) the United

   States’ invocation of FED. R. CIV. P. 45(d)(3)(A)(iii) to demand that the Court

   quash Retzlaff’s deposition subpoena because it “encompasses law enforcement

   investigations of Defendant Retzlaff; investigative methods and techniques, the

   identities and PII (sic) of nonparty victims, witnesses            and law enforcement

   officials, and law enforcement activities.” (Doc. 27, p 4.) But Retzlaff has issued

   no subpoena to the FBI for its documents or investigation files.                The law

   enforcement privilege is inapplicable. Retzlaff merely seeks to depose a fact

   witness identified by Van Dyke in Van Dyke’s $100,000,000 libel suit against

   him.

              14.         The documents Retzlaff requested are not documents or files of the

   FBI or any other law enforcement agency, but only documents in the possession of

   McGibney. McGibney is not now, and never has been, has an employee of the

   FBI or any law enforcement agency. If the FBI has burbled out its sensitive

   investigation techniques, targets, activities, or secret documents to McGibney,

   then the cure for such a cavernously foolish act would be to object to production

   of the documents and allow the Court to rule on their discoverability after an in

   camera inspection—not to immunize the witness from testifying at all. It is also

   not for the Court to preclude fact-finding by preemptively ruling on the

   discoverability of as-yet-unseen documents merely on a self-interested witness’s

   say-so.



   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Compel McGibney’s Deposition
                                                                                          5
Case 4:18-cv-00247-ALM Document 193 Filed 07/31/20 Page 6 of 7 PageID #: 4456



                                                         III. CONCLUSION

              15.         Due Process affords Retzlaff the opportunity to confront and cross-

   examine McGibney, and to impeach his credibility. Retzlaff’s rights will be

   eviscerated if Retzlaff is not allowed to depose McGibney before trial, as FED. R.

   CIV. P. 26(a) unambiguously permits. McGibney’s apparently paralyzing fear of

   being deposed is irrelevant to Retzlaff’s rights, as is McGibney’s emotional

   vilification of Retzlaff and Retzlaff’s counsel.

                                                             IV. PRAYER

              16.         For these reasons, defendant Thomas Retzlaff prays the Court to

   order McGibney to appear for deposition at a time and place of his convenience

   within 30 days of the date the Court signs its order. Retzlaff prays for such other

   and further relief, at law or in equity, as to which Retzlaff shall show himself

   justly entitled.

   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Compel McGibney’s Deposition
                                                                                           6
Case 4:18-cv-00247-ALM Document 193 Filed 07/31/20 Page 7 of 7 PageID #: 4457



                                            CERTIFICATE OF SERVICE

          I certify that on        7-31       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              P.O. Box 2618
              Decatur, Texas 76234
              Telephone: 940-305-9242
              jasonleevandyke@gmail.com
              PLAINTIFF, PRO SE

              Mr. James McGibney
              4305 Ridgebend dr.
              Round Rock, Texas 78665
              Telephone: 408-601-0685
              james@bullyville.com
              NONPARTY WITNESS, PRO SE



                           /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




                                       CERTIFICATE OF CONFERENCE

         I certify that I before filing the foregoing motion, I conferred with plaintiff pro se
   Jason Van Dyke regarding Retzlaff’s desired a deposition of nonparty witness James
   McGibney. Mr. Van Dyke has advised he is OPPOSED to the motion.



                           /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Motion to Compel McGibney’s Deposition
                                                                                             7
